99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Randall S. WHITMORE, Appellant,v.James Martin DAVIS;  Dolan, Davis and Gleason, a Law Firm;Thomas A. Gleason;  Daniel G. Dolan, Appellees.
No. 96-1878.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 1, 1996Filed:  Oct. 7, 1996

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Randall S. Whitmore appeals from the District Court's1 judgment dismissing his legal malpractice action as time-barred.  Having reviewed the record and the parties' briefs, we conclude the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Warren K. Urbom, United States District Judge for the District of Nebraska